DETAILED ACTION
This office action is in response to communication(s) filed on January 6, 2022.  
Claims 1 and 10 have been amended.
Claims 1-18 are currently pending.
The objection to “TITILE” is withdrawn in view of amendment with a new title.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  “an acquisition unit”, “an analysis unit”, “a storage unit”, “a determination unit”, “a processing unit” and “a transmission unit” of claim 1; “an input unit” of claim 2; “a setting unit”’ of claim 5; and “a learning unit” of claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The following claimed limitations are covered by the structure(s) explained in the “( )”,  “an acquisition unit”(in spec, i.e. in fig. 1, acquisition unit 11), “an analysis unit” (in spec, i.e. in fig. 1, analysis unit 12), “a storage unit” (in spec, i.e. in fig. 1, storage unit 20), “a determination unit” (i.e. in fig. 1, acquisition unit 13), “a processing unit” (i.e. in fig. 1, processing unit 16) and “a transmission unit” (i.e. in fig. 1, transmission unit 45) of claim 1, “an input unit” of claim 2 (i.e. in fig. 1, input unit 43); “a setting unit”’ of claim 5 (i.e. in fig. 1, setting unit 18); and “ a learning unit” of claim 7(i.e. in fig. 1, learning unit 14) of the detailed specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (U.S. Pub. No. 2019/0191038 A1, hereinafter as “Naito”), and further in view of Mogaki (U.S. Pub. No. 2020/0322500 A1).
With regard to claim 1, the claim is drawn to a data transmission apparatus (see Naito, i.e. in Fig. 1, disclose the MFP 100) comprising: 
an acquisition unit configured to acquire document data (see Naito, i.e. in para. 8, disclose a reading unit, and further in para. 36, discloses that “…a scanner 111 is an image reader for reading an image printed on paper. In many cases, the scanner 111 includes an auto document feeder (ADF) (not illustrated) as an option that can automatically read a plurality of original documents”); 

a storage unit configured to store destination information for a plurality of destinations (see Naito, i.e. in claim 10, discloses that “a memory configured to store an address book in which transmission destination information including the destination information and the name information is registered”; also see the discussion of Mogaki supplemented below); 
a determination unit configured to determine, based on an analysis result of the analysis unit and the destination information for the plurality of destinations stored in the storage unit, a candidate for a destination of the document data, the candidate being at least one of the plurality of destinations stored in the storage unit (see Naito, i.e. in Fig. 5A,  steps S5008-S5013, and in para. 95-103, discloses that “…[0102] In this case, in S5011, the fax number is acquired. The fax number is acquired by extracting an area including the term "FAX" (or a character string similar to the term) and a number string from the text information extracted in the OCR processing in S5007…; also see the discussion of Mogaki supplemented below); 
a processing unit configured to execute processing based on the candidate (see Naito, i.e. in para. 112, discloses that “[0112] An OK button 2004 is a button for confirmation, which is displayed when the last business card is displayed. When this button is selected (Yes in S5023), the screen returns to the universal transmission window 400 where the destination information selected on the business card read result confirmation window 2000 is displayed in a transmission destination display area 404 (S5024). Upon completion of S5024, the setting of the transmission destination is terminated”); and 

The teachings of Naito do not explicitly disclose the amended aspect relating to “a plurality of destination”. 
However, Mogaki discloses an analogous invention relates to a management system, an information processing apparatus, a data transmission destination prediction method, a data transmission method, and a non-transitory computer-readable storage medium (see Mogaki, i.e. in para. 1 and etc.).  More specifically, in Mogaki, i.e. in Fig. 9, Fig. 10C, para. 109, and etc. discloses a plurality of destinations predicted from the scanned image data (as illustrated in Fig. 10C, box 1021), and “predicted transmission destinations candidates are selectably presented” (see para. 109 of Mogaki).  Further, the teachings of Mogaki disclose that “the possibility herein mentioned can be determined based on a value obtained from a learned model” [or “determination or determining”] by disclosing in Fig. 9 and in para. 109, that “[0109] FIG. 10C shows an arrangement example of the transmission destination determination screen 1020 to be provided by a data transmission destination determination application. The transmission destination determination screen 1020 is a screen for displaying a transmission destination predicted from scanned image data, and predicted transmission destinations candidates are selectably presented. The transmission destination determination screen 1020 includes a transmission destination list 1021, a transmission destination set button 1022, a transmit button 1023, and a cancel button 1024. The transmission destination list 1021 displays a list of addresses predicted by the data transmission application 372. If a plurality of addresses are possible, the addresses are displayed in the form of a list in descending order of possibility, and a transmission destination is accepted. The possibility herein mentioned can be determined based on a value obtained from a learned model”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito to include the limitation(s) discussed and also taught by Mogaki, the aspect relating to “a plurality of destinations”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document management arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito by the teachings of Mogaki, and to incorporate the limitation(s) discussed and also taught by Mogaki, thereby “… allow the user to designate the address of data transmission more easily” (see Mogaki, i.e. para. 6 and etc.).	
With regard to claim 2, the claim is drawn to the data transmission apparatus according to claim 1, further comprising a display unit, wherein the processing unit causes the display unit to display the candidate (see Naito, i.e. in Fig. 1, disclose the display 107, and in Fig. 8E and in para. 26, discloses that “FIG. 8E is a diagram describing screen display at the registration of the destination from the business card in the address book”).
With regard to claim 3, the claim is drawn to the data transmission apparatus according to claim 2, further comprising an input unit, wherein when a destination different from the candidate is input by the input unit, the processing unit causes the display unit to display that the destination input is different from the candidate (see Naito, i.e. in fig. 4A and in para. 67, discloses that “[0067] FIG. 4A illustrates a universal transmission window 400. A button 401 is selected to input a new transmission destination. When the button 401 is selected (S5000 in FIG. 
With regard to claim 4, the claim is drawn to the data transmission apparatus according to claim 1, wherein the processing executed by the processing unit is processing to determine the candidate to be the destination of the document data (see Naito, i.e. in fig. 5A and in para. 95-97, disclose that “[0096] In S5008, name information is acquired from the extracted character information. Since a name is usually displayed in the largest font in a business card, the name is determined and cut according to the font size. In addition, the name may be determined by the number of characters as well. There are no secure criteria for determination of the name portion, and thus a plurality of candidates may be displayed in a pull-down menu. [0097] In S5009, the acquired name information is displayed in a name text area 2006 in the business card read result confirmation window 2000. In addition, the image of the name portion is cut out based on coordinate information extracted in the OCR processing, and the cut image is displayed in an enlarged manner in a name confirmation field 2005 in the business card read result confirmation window 2000. This makes it easy for the user to confirm the OCR result”). 
With regard to claim 5, the claim is drawn to the data transmission apparatus according to claim 4, further comprising a setting unit configured to perform setting for a transmission function, wherein the setting unit performs setting whether to perform automatic transmission by the transmission unit to the destination determined by the processing unit (see Naito, i.e. in Fig. 4A and in 6A, disclose the setting interface for “one-touch” operation [or “automatically”] to carry out the transmissions”).
With regard to claim 6, the claim is drawn to the data transmission apparatus according to claim 1, wherein the storage unit stores the analysis result of the analysis unit, and the determination unit determines, based on the analysis result stored in the storage unit, the candidate (see Naito, i.e. in claim 10, discloses that “a memory configured to store an address book in which transmission destination information including the destination information and the name information is registered; and a registration unit configured to register the destination information displayed by the destination display unit and the name information acquired by the name information acquisition unit as one piece of transmission destination information in the address book”).
With regard to claim 10, the claim is drawn to a data transmission method comprising: acquiring document data; analyzing the document data acquired; determining, based on destination information for a plurality of stored destinations and an analysis result of the document, a candidate for a destination of the document data; executing processing based on the candidate; and transmitting the document data, the candidate being at least one of the plurality of stored destinations (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 1 above, including the teachings of Mogaki set forth above, also incorporated by reference herein).
With regard to claim 11, the claim is drawn to the data transmission method according to claim 10, wherein the processing is processing to cause the candidate to be displayed (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 2 above, also incorporated by reference herein).
With regard to claim 12, the claim is drawn to the data transmission method according to claim 10, wherein when a destination is input and the destination input is different from the 
With regard to claim 13, the claim is drawn to the data transmission method according to claim 10, wherein the processing is processing to determine the candidate to be the destination of the document data (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 4 above, also incorporated by reference herein).
With regard to claim 14, the claim is drawn to the data transmission method according to claim 13, further comprising receiving setting whether to perform automatic transmission to the destination determined by the processing, wherein when the setting to perform automatic transmission to the destination determined is received, the document data is automatically transmitted to the destination determined (see Naito, i.e. in Fig. 4A and in 6A, disclose the setting interface for “one-touch” operation [or “automatically”] to carry out the transmissions”).
With regard to claim 15, the claim is drawn to the data transmission method according to claim 10, further comprising: storing the analysis result, wherein the candidate is determined based on the analysis result stored (see Naito, i.e. in claim 10, discloses that “a memory.
Claim 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Naito and Mogaki as applied to claims 1 and 10 above, and further in view of Suzuki (U.S. Pub. No. 2020/0304652 A1).
With regard to claim 7, the claim is drawn to the data transmission apparatus according to claim 6, further comprising a learning unit configured to perform learning using the analysis result stored in the storage unit, wherein the determination unit determines, based on a result of the learning by the learning unit, the candidate.
The teachings of Naito do not explicitly disclose the aspect relating to “…comprising a learning unit configured to perform learning using the analysis result stored in the storage unit, wherein the determination unit determines, based on a result of the learning by the learning unit, the candidate”.  While the teachings of Mogaki disclose that “a learning model to be used to predict a transmission destination, by using the training data generated by the generation unit; and a providing unit configured to provide a prediction process using the learning model in response to a request” (see Mogaki, i.e. in para. 7 and etc.), in interest of compact prosecution, further supplementing the teachings of Suzuki as following.  
Suzuki disclose an analogous invention relates to information processing apparatus. More specifically, in Suzuki, i.e. Fig. 2, disclose the image reading unit 102, image feature analysis unit 104 and relationship learning unit 105, and in para. 28-35, disclose that “[0028] The image reading unit 102 reads a processing target image by using the image reading unit 17. The image processing execution unit 103 performs processing based on a parameter that is determined by an operation received by the image operation receiving unit 101 on an image that is specified by an operation received by the image operation receiving unit 101. The image processing execution unit 103 is an example of an "execution unit" according to the present disclosure. For example, a parameter, such as image quality, that is determined by an operation received by the image operation receiving unit 101 to the image reading unit 102 and causes the image reading unit 102 to perform processing for reading an image. Then, the image processing execution unit 103 determines that the image, which has been read, is specified as a processing target image. Subsequently, the image processing execution unit 103 provides a parameter, such as a destination, determined by the operation received by the image operation receiving unit 101 to the communication unit 14, which is illustrated in FIG. 1, and causes the communication unit 14 to perform processing for transmitting the read image. [0030] The image feature analysis unit 104 performs analyses on features of the image that is to be subjected to the processing performed by the image processing execution unit 103. The features include, for example, the size of the image, the orientation of the image, a title character string included in the image, the size of each character, the position of each character, the number of columns in a framework, the number of rows in the framework, the height of each row, and the color of each character. The relationship learning unit 105 learns the relationship between the parameter used by the image processing execution unit 103 when the image processing execution unit 103 performs the processing and the features of the image subjected to the processing.  [0031] In the present exemplary embodiment, for example, a deep learning technique is employed as a learning method. The term "relationship" refers to information that relates a feature to a parameter in such a manner that, for example, an image having a feature A is highly likely to be transmitted to a destination B (which is a parameter) and that an image having a feature C is highly likely to be processed into a color (which is a parameter) while an image having a feature D is highly likely to be processed into black and white (which is a parameter). The relationship learning unit 105 is an example of a " learning unit" according to the present disclosure….”; in additional, in Suzuki, i.e. in para. 96-97 and etc., further disclose that “[0096] [2-10] Learning Unit  [0097] In the exemplary embodiment, although a deep learning technique is used, the present disclosure is not limited to the deep learning technique. Neural networks, support-vector machines, Bayesian networks, other artificial intelligence techniques, and so forth may be used for learning the relationship between a feature of an image and a parameter. The learning unit learns a parameter determined by a person, and thus, it is only necessary for the learning unit to be capable of performing supervised learning”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito and Mogaki to include the limitation(s) discussed and also taught by Suzuki, with regard to the aspect relating to “a learning unit configured to perform learning using the analysis result stored in the storage unit, wherein the determination unit determines, based on a result of the learning by the learning unit, the candidate”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to data and/or document processing and communication arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito and Mogaki by the teachings of Suzuki, and to incorporate the limitation(s) discussed and also taught by Suzuki, thereby “When processing using an image (image transmission processing in the above-described technology) is performed, the time and effort needed for specifying a parameter (a destination in the above-described technology) in new processing may be reduced by using a history as in the above-described technology. However, the number of destinations that are displayed as the history increases as the number of transmission destinations used in the past increases, and thus, it takes more time and effort to find a desired transmission destination among the displayed destinations” (see Suzuki, i.e. para. 4 and etc.).
With regard to claim 8, the claim is drawn to the data transmission apparatus according to claim 7, wherein the storage unit stores a transmission history of transmitting the document data by the transmission unit, and the learning unit performs the learning based on the transmission history stored in the storage unit (see Suzuki, i.e. in para. 54, discloses that “[0054] For example, in order to reduce the time and effort that is expended by a user when the user sets a parameter, there is a method of outputting a history of parameters that have been used in the past. However, in this method, the number of selectable parameters increases as the number of parameters in the history increases, and thus, it takes more time and effort. In the present exemplary embodiment, when a new image is specified, a parameter that has a particular relationship with a feature of the new image is output on the basis of results of learning the relationship between a parameter used in processing that has been performed in the past and a feature of an image subjected to the processing”; thereby “when processing using an image (image transmission processing in the above-described technology) is performed, the time and effort needed for specifying a parameter (a destination in the above-described technology) in new processing may be reduced by using a history as in the above-described technology. However, the number of destinations that are displayed as the history increases as the number of transmission destinations used in the past increases, and thus, it takes more time and effort to find a desired transmission destination among the displayed destinations” (see Suzuki, i.e. para. 4 and etc.)). 
With regard to claim 16, the claim is drawn to the data transmission method according to claim 15, further comprising: performing learning using the analysis result stored, wherein the candidate is determined based on a result of the learning (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 7 above, including the teachings of Mogaki set forth above, also incorporated by reference herein). 
With regard to claim 17, the claim is drawn to the data transmission method according to claim 16, further comprising: storing a transmission history of transmitting the document data; and performing the learning based on the transmission history stored (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 8 above, also incorporated by reference herein).


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Naito and Mogaki as applied to claims 1 and 10 above, and further in view of Yasuoka et al. (U.S. Pub. No. 2014/0043642 A1, hereinafter as “Yasuoka”).
With regard to claim 9, the claim is drawn to the data transmission apparatus according to claim 1, wherein the analysis unit analyzes the document data indicating a format of a document or the document data obtained by imaging the document.
The teachings of Naito and Mogaki do not explicitly disclose the aspect relating to “wherein the analysis unit analyzes the document data indicating a format of a document or the document data obtained by imaging the document”. 
However, Yasuoka discloses an analogous invention relates to a reading system, a terminal apparatus, a reading apparatus, and an information processing method (see Yasuoka i.e. , the instruction for causing the reading unit 16 of the reading apparatus 1 to read an original document includes various parameters used in a reading process, such as the color mode that determines the color in which the original document is to be read, the format of image data to be generated, a resolution in reading, a setting regarding whether or not to enable double-sided reading, the image quality of the original document, the reading size, and the orientation of the original document. Also, this instruction may include identification information of the reading apparatus 1 and identification information of a destination to which generated image data resulting from reading is to be transmitted”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito and Mogaki to include the limitation(s) discussed and also taught by Yasuoka, aspect relating to “wherein the analysis unit analyzes the document data indicating a format of a document or the document data obtained by imaging the document”, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document and/or data processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naito and Mogaki by the teachings of Yasuoka, and to reduced. Also, a communication load imposed on the communication network 3 because of transmission of invalid instructions to the reading apparatus 1 is reduced” (see Yasuoka, i.e. para. 50 and etc.).
With regard to claim 18, the claim is drawn to the data transmission method according to claim 10, wherein analyzing the document data indicating a format of a document or the document data obtained by imaging the document (instant claim is similarly rejected for at least the rationales set forth in discussion of claim 9 above, also incorporated by reference herein).

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simske (U.S. Pat/Pub No. 2002/0196479 A1) disclose an invention relates to digital image capture devices, and more particularly, to a system and method of automated scan workflow assignment (see Simske, i.e. para. 1 and etc.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675